        Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOHN DOE A-1, et al.,

                Plaintiffs,

        v.
                                                            No. 18-cv-852 (DLF)
 DEMOCRATIC PEOPLE’S REPUBLIC OF
 KOREA,

                Defendant.


                                             ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is

       ORDERED that the plaintiffs’ Motion for Partial Final Default Judgment for Damages,

Dkt. 94, the plaintiffs’ Amended Motion in Support of an Award of Punitive Damages, Dkt. 98,

and the plaintiffs’ Motion for Final Default Judgment, Dkt. 100, are GRANTED IN PART

AND DENIED IN PART. It is further

       ORDERED that judgment is entered in favor of the plaintiffs, and that each plaintiff is

entitled to the compensatory damages set forth below in Exhibit A. It is further

       ORDERED that each plaintiff is awarded post-judgment interest on their compensatory

damages award at the statutory rate. See 28 U.S.C. § 1961(a). It is further

       ORDERED that each plaintiff is entitled to punitive damages equal to their individual

compensatory damages award.

       The Clerk of Court is directed to close this case.


                                                              ________________________
                                                              DABNEY L. FRIEDRICH
February 16, 2021                                             United States District Judge
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 2 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 3 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 4 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 5 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 6 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 7 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 8 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 9 of 10
Case 1:18-cv-00252-DLF Document 109 Filed 02/24/21 Page 10 of 10
